Citation Nr: 0948916	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-38 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent before October 
22, 2007, and a rating higher than 50 percent from October 
22, 2007, for bipolar disorder (previously diagnosed as major 
depressive disorder). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1988 to November 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a rating decision in May 2008, the RO granted the Veteran 
a total disability rating for compensation based on 
individual unemployability, effective October 22, 2007. 


FINDINGS OF FACT

1.  Before July 12, 2007, bipolar disorder resulted in 
occupational and social impairment with reduced reliability 
and productivity, but not deficiencies in most areas.

2.  From July 12, 2007, bipolar disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

Before July 12, 2007, the criteria for a 50 percent rating 
for bipolar disorder have been met; from July 12, 2007, the 
criteria for 70 percent rating for bipolar disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.130, Diagnostic Code 9432 (2009).  



VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009)  (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice 
by letters, dated in January 2006 and in March 2006.  The 
notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the disability 
was worse and the effect on employment.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any non-
Federal records on her behalf.  The notice included the 
general provision for the effective date of the claim and for 
the degree of disability assignable.



As for the content and timing of the VCAA notice, the 
documents complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473, 484-86 (2006) (notice of the elements of the claim); and 
of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service records are associated with 
the claims file as are post-service VA and private medical 
records.  The Veteran was afforded VA examinations. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Bipolar disorder is rated under the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 
9432.  The criteria for the next higher rating, 50 percent, 
are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The criteria for the next higher rating, 70 percent rating, 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.



The criteria for the next higher rating, 100 percent, are 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).   

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score in the range of 31 to 
40 represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairments in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF score in the range of 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score in the range of 
51 to 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule.  38 C.F.R. § 4.126(a). 

Facts

The service-connected bipolar disorder is generally 
manifested by periods of increased depression, anxiety, sleep 
disturbance, mood swings with crying spells, and anhedonia.  

The evidence of record includes VA and private medical 
records.  The records consistently show that the Veteran is 
oriented and well-groomed.  Her memory is in intact.  Her 
speech was normal.  There is no evidence of a thought 
disorder or psychosis. 

Before July 12, 2007, the record contains a negative history 
for suicidal intent. When reported the GAF scores were 55 in 
July and August 2006, 60 in September 2006, and 70 in 
December 2006.  

On July 12, 2007, VA records show that the Veteran complained 
of an exacerbation of symptoms.  Specifically, she stated 
that she had been having suicidal ideations three or four 
days earlier, but she had not acted on the ideation, however, 
and she denied any present suicidal ideation.  The Veteran 
also complained of crying spells, "not feeling well", and 
being unable to return to work.   The evaluation revealed 
that the Veteran was appropriately dressed and groomed.  She 
was oriented and cooperative.  Her thoughts were logical and 
coherent.  Her mood was depressed, and her affect was 
tearful.   The GAF score was 52.  

Subsequent VA records show that the Veteran continued to 
complain of increased symptoms, particularly severe 
depression, mood swings, lack of interest or pleasure, and 
inability to function, and she was hospitalized for 
depression, hypertension, and migraines from August 12, 2007, 
to August 14, 2007, and ordered to stay off work until 
approximately September 6, 2007.


The Veteran then returned to work, though she continued to 
have problems with severe depression, poor appetite, crying 
spells, inability to concentrate, and sleep disturbance, and 
the evidence documents that she stopped working in October 
2007 in part due to her psychiatric disability. 

The evidence of record also includes a statement from a VA 
physician, dated in October 2007, which documents the 
Veteran's depression, mood swings, suicidal ideation, 
anhedonia, loss of appetite, loss of weight, poor 
concentration, and sleeplessness due to bipolar disorder.  
The physician indicated that the Veteran's response to 
treatment and prognosis for long-term relief was poor and 
that the psychiatric disability caused the Veteran to make 
critical mistakes and errors of judgment on the job and to 
exhibit occupational and social impairment.  The physician 
added that the Veteran had a resistant depression and 
unpredictable mood swings, which made the Veteran profoundly 
incapacitated.  

Finally, the evidence of record includes the results of VA 
examinations in May 2006 and in January 2008.  On VA 
examination in May 2006, history include fatigue, impaired 
memory and concentration, suicidal thoughts, sleep 
impairment, crying spells, and occasional agitation which was 
sometimes associated with destruction of her own property.  
The Veteran denied any involvement in any physical 
altercation.  She stated that she worked and took care of her 
children.  Examination revealed that the Veteran was neatly 
dressed and oriented.  She was tearful on several occasions.  
There was little spontaneous speech, and when she answered 
questions, the answers were sometimes logical, relevant, and 
coherent and sometimes tangential.  Her mood was mildly 
depressed.  Her affect was mood congruent.  There was no 
anhedonia.  The Veteran stated that she had thoughts about 
suicide but she denied having any plan, and she indicated 
that she would not consider suicide in the future.  She 
denied homicidal thoughts.  She stated that she had had one 
panic attack about two months previously, which had lasted 
about an hour.  The GAF score was 60.  



On VA examination in January 2008, the Veteran stated that 
for the first time in her life, she had recently been going 
for several days without bathing, and she stated that her 
children were the only things that kept her going.  She 
stated that she had worked until October 2007, when she was 
placed on medical disability, and she stated that during her 
last six months of work, she had made a lot of mistakes, 
including medication errors, and had missed a lot of work due 
to her psychiatric symptoms.  She indicated that she had lost 
a total of five to six months of work due to mental health 
issues over the previous twelve month period.  

The Veteran revealed that she had a close relationship with 
her oldest son, though she felt guilt because she had put him 
through a lot of stress and he was concerned about her.  She 
also reported feeling guilt about her relationship with her 
younger son because, although she had not been abusive or 
neglectful, she felt that she had not given him sufficient 
attention or quality time because of her psychiatric 
symptoms.  

The examiner noted that the Veteran was dressed appropriately 
and appeared somewhat disheveled, but she had decent hygiene 
and grooming.  Posture, gait, and psychomotor activity 
appeared within normal limits.  The Veteran was cooperative 
and attentive.  Her speech and communication were normal.  
Her thought content was appropriate as was her behavior.  The 
Veteran denied any history of delusions, homicidal ideation, 
or hallucinations.  Her mood was severely depressed.  The 
Veteran exhibited a sense of hopelessness and helplessness.  
The Veteran was oriented, but she had significant deficits in 
attention and concentration that appeared to be secondary to 
depression and anxiety.  She also had difficulty with memory. 
Social judgment appeared grossly intact, but insight appeared 
limited.  The examiner reported that the Veteran's mental 
status was significantly impaired secondary to her symptoms 
of depression.  He found that social functioning and 
occupational functioning were severely impaired and that the 
Veteran was not able to function effectively in her 
occupation with necessary standards for safety.  The GAF 
score was 35.  



Analysis

After review of the record, the Board finds that higher 
ratings are warranted, namely, a 50 percent rating is 
warranted before July 12, 2007, and a 70 percent rating is 
warranted from July 12, 2007.  

Before July 12, 2007, a 50 percent rating is warranted based 
on the objective evidence of occupational and social 
impairment with reduced reliability due primarily to symptoms 
such as disturbances in motivation and mood, occasional 
suicidal thoughts, and occasional destruction of property 
during a manic episode.  A rating higher than 50 percent is 
not warranted, however, as the evidence does not suggest that 
the disability picture contemplated by the next higher rating 
is approximated during this period.  The evidence contains no 
finding or history  suggestive of obsessional rituals; 
impaired ability to function independently, appropriately, 
and effectively; disorientation, impaired speech; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships; periods of violence, or objective 
evidence of memory impairment, and although the evidence 
reflects histories of suicidal thoughts, the these thoughts 
were rare and unaccompanied by plan or intent.  Furthermore, 
the evidence indicates that the Veteran was able to maintain 
employment and relationships throughout this period, and 
examiner's assessments and the assigned GAF scores suggest no 
more than moderate disability.  Thus, the Board finds that a 
rating of 50 percent, but no higher, is warranted for the 
period before July 12, 2007.  

From July 12, 2007, the evidence shows a worsening of the 
Veteran's symptoms, which resulted in additional occupational 
impairment, impairment of impulse control, and memory 
impairment.  The Board finds that a rating of 70 percent is 
warranted from that date.  




A rating higher than 70 percent is not warranted in the 
absence of total occupational and social impairment due to 
such findings of gross impairment in thought processes, 
memory, or speech; disorientation; inability to perform 
activities of daily living; total isolation; hallucinations; 
delusions; loss of contact with reality; or memory loss for 
names of close relatives, own occupation, or own name.  
Although the Veteran has expressed suicidal thoughts, there 
is no evidence of grossly inappropriate behavior or that the 
Veteran poses a persistent danger to herself or others.  


ORDER

A 50 percent rating for bipolar disorder before July 12, 
2007, is granted, and a 70 percent rating for bipolar from 
July 12, 2007, is granted, subject to the law and 
regulations, governing the award of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


